801 So. 2d 1000 (2001)
Eddie Charles CURRELLY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-4719.
District Court of Appeal of Florida, Second District.
December 19, 2001.
BLUE, Chief Judge.
Eddie Charles Currelly timely appeals the summary denial of his "motion for clarification." Although not styled as a motion filed pursuant to Florida Rule of Criminal Procedure 3.850, the motion met the procedural requirements of this rule and presented issues that were appropriately presented in a rule 3.850 motion. The motion alleged three violations of the plea agreement. The trial court's order only addressed the claim seeking credit for additional jail time. The portions of the record attached to the order fail to conclusively show that Mr. Currelly was not entitled to relief on that particular claim. The trial court did not address the remaining claims.
We conclude that the trial court should have treated this motion as a postconviction relief motion alleging violations of the plea agreement and addressed all three grounds presented by Mr. Currelly. Accordingly, we reverse the order denying the motion and remand for further proceedings consistent with rule 3.850.
Reversed and remanded.
FULMER and GREEN, JJ., Concur.